Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE

The following is an examiner’s statement of reasons for allowance: the independent claims requires a candle having a wick with a support base fixed to a bottom of a container, a protective device that includes a central and at least two branch portions where the at least two branch portions and/or the central portion includes an through hole allowing the candle wick, to pass through and various details pertaining to those features. The closest prior art, Byrd (US 6,863,525 B2) includes a wick [reference character 12 in Fig. 12], a support base [reference character 14 in Fig. 5] and a protective device having a central portion with a hole larger than the diameter of the wick [reference character 15 in Fig. 5], however, does not disclose branch portion having the geometry required by the claim. Binder (US 4,004,773), Schmitt et. al (US 3,759,478), and O’laughlin (US 3,799,492) variously disclose wick supports that support a wick in a vertical position while the wax is being poured and include central portion with branch portions; however these references do not teach the dimensional requirements required by the claims and furthermore are not combinable with Byrd since reference character 15 of Byrd is not intended to be a wick support for maintaining the vertical nature of the wick when the wax is poured. For these reasons the application should be allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIVEK K SHIRSAT whose telephone number is (571)272-3722. The examiner can normally be reached M-F 9:00AM-5:20AM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VIVEK K SHIRSAT/Primary Examiner, Art Unit 3762